1
2
3
4                                            JS-6
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    BRUCE LEE GIPSON,                          Case No. EDCV 19-197-R (KK)
11                              Plaintiff,
12                        v.                     JUDGMENT
13    WEST VALLEY DETENTION RISK
      MANAGEMENT, ET AL.,
14
                                Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21   Dated: September 25, 2019
22
                                             HONORABLE R. GARY KLAUSNER
23                                           United States District Judge
24
25
26
27
28
